DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “the folded up portion being folded back outward of the bead cores” in line 10 is unclear because a single folded up portion is being folded back around multiple bead cores. For the purposes of examination, the examiner assumes --the folded up portion being folded back outward of the respective bead core--. 

Regarding claim 1, the phrase “the reinforcing layer having an outer end portion in the tire radial direction located further outward in the tire radial direction than the outer end portion of the bead fillers” in lines 20-21 is unclear because a single reinforcing layer has a single outer end portion outward of multiple bead fillers. For the purposes of examination, the examiner assumes --the reinforcing layer having an outer end portion in the tire radial direction located further outward in the tire radial direction than the outer end portion of the respective bead filler--. 
Regarding claim 1, the phrase “the reinforcing layer having an inner end portion in the tire radial direction located further outward than the bead cores” in lines 23-24 is unclear because a single reinforcing layer has a single inner end portion outward of multiple bead cores. For the purposes of examination, the examiner assumes -- the reinforcing layer having an inner end portion in the tire radial direction located further outward than the respective bead core--. 
Claims 2-16 are indefinite by dependence on claim 1. 

Regarding claim 2, the phrase “the outer end portion of the reinforcing layer has a distance from the outer end portion of the bead fillers” in lines 2-3 is unclear because a single reinforcing layer has a single outer end portion outward of multiple bead fillers. For the purposes of examination, the examiner assumes --the outer end portion of the reinforcing layer has a distance from the outer end portion of the respective bead filler--. 
Claims 10-16 are indefinite by dependence on claim 2. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7, and 9 is/are rejected under 35 U.S.Ca 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Takei (JP 2013-095233, see machine translation) (of record), and Katsuno (US 2007/0119534). 

Regarding claim 1, Hayashi discloses a pneumatic tire (Fig. 1: 1) comprising: a belt layer (Fig. 1: 7) disposed inward of a tread portion (Fig. 1: 6) in a tire radial direction; a pair of sidewall portions disposed on both sides of a tire equatorial plane in a tire lateral direction (Fig. 1); a pair of bead portions (Fig. 1: 2, 4) disposed inward of the pair of the sidewall portions in the tire lateral direction, the pair of bead portions comprising bead cores (Fig. 1: 2) formed into annular shapes; bead fillers (Fig. 1: 4) disposed outward of the bead cores (Fig. 1: 2) in the tire radial direction; one carcass (Fig. 1: 3) disposed across the pair of bead portions (Fig. 1: 2, 4), the one carcass having a folded up portion (Fig. 1: 5), the folded up portion being folded back outward of the respective bead core (Fig. 1: 2) in the tire lateral direction from inward in the tire lateral direction; and the folded up portion (Fig. 1: 5) of the carcass (Fig. 1: 3) having an end portion disposed in a region inward of the belt layer in the tire radial direction and inward of the belt layer in the tire lateral direction (Fig. 1: 7).
Hayashi further discloses that the bead fillers (Fig. 1: 4) have outer end portions in the tire radial direction having a distance (Fig. 1: L1) from bead heel portions of the bead portions in a range of approximately 35% to 45% (Col. 3 lines 1-7), which falls within and overlaps with the claimed range of from 20% or more to 40% or less of a tire cross-sectional height. Case law holds that in the case where 
However, Hayashi does not expressly recite a reinforcing layer disposed between the folded up portion of the carcass and the respective bead filler.
Katsuno teaches a tire comprising a reinforcing layer (Fig. 1: 9) disposed between the folded up portion (Fig. 1: 5a) of the carcass (Fig. 1: 5) and the respective bead filler (Fig. 1: 8), wherein the reinforcing layer (Fig. 1: 9) has an outer end portion in the tire radial direction located further outward in the tire radial direction than the outer end portion of the respective bead filler (Fig. 1: 8) in the tire radial direction and further inward in the tire radial direction than a position of a tire maximum width position (Fig. 1: RR) in the tire radial direction, and wherein the reinforcing layer (Fig. 1: 9) has an inner end portion in the tire radial direction located further outward than the respective bead core (Fig. 1: 4) in the tire radial direction. Katsuno further teaches that the reinforcing layer has a reinforcing cord inclined at an angle within a range of 500 to 750 with respect to with respect to the meridional segment of the tire (i.e. the radial direction) (Figs. 2-3) ([0023], [0060]). In other words, the reinforcing cord inclined at an angle within a range of 400 to 150 with respect to with respect to the circumferential direction, which falls within and overlaps with the claimed range of 150 to 250. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the angle of inclination of the reinforcing cord in the reinforcing layer. When it is less than 50o, it is difficult to ensure the high circumferential rigidity, while when it exceeds 75o, the circumferential rigidity can be ensured, but it is difficult to ensure the high in-plane shear rigidity, and hence the sufficient improvement of the suppressing effect of the circumferential strain cannot be guaranteed ([0026]). The intersecting angle of 0 to 750 which is capable of establishing the circumferential rigidity and the in-plane shear rigidity ([0027]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hayashi in order to provide a reinforcing layer as taught by Katsuno so as to ensure the high circumferential rigidity, ensure the high in-plane shear rigidity, and sufficiently improve the suppressing effect of the circumferential strain. 
However, modified Hayashi does not expressly recite the particular features of the sidewall portions, such as whether the sidewall portions are made of a side rubber having tan δ at 60°C in a range from 0.04 or more to 0.10 or less.
Takei teaches a pneumatic tire comprising a single carcass ply (Fig. 1: 4) with folded up portions that turn around the bead portions (Fig. 1: 3) ([0017]), wherein sidewall portions may be made of a side rubber (Fig. 1: 20A, 20C) having tan δ at 60°C in a range of 0.05 or more and 0.20 or less ([0022]), which falls within and overlaps with the claimed range of from 0.04 or more to 0.10 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tan δ at 60°C of the side rubbers present in each sidewall portion. When tan δ at 60°C of the rubber composition contained in an outer side rubber (Fig. 1: 20A) and an inner side rubber (Fig. 1: 20C) is smaller than 0.05, the hysteresis loss of the outer layer and the inner layer becomes too low, so that a sufficient breaking strength cannot be obtained ([0024]). On the other hand, when tan δ at 60°C of the rubber composition contained in the outer layer and the inner layer is larger than 0.20, the hysteresis loss of the outer layer and the inner layer cannot be sufficiently reduced, resulting in deterioration in rolling resistance and riding comfort ([0024]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hayashi in order to provide the sidewall portions with a side rubber having tan δ at 60°C in the 

Regarding claim 7, Takei further teaches that the side rubber may have a minimum value Dm of a thickness in a range of 3.0 mm or more and 6.0 mm or less ([0032]), which falls within and overlaps with the claimed range of 1.0 mm ≤ Dm ≤ 3.5 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a minimum value Dm of a thickness of the side rubber. By setting the thickness of the side rubber in this way, the tire mass can be reduced ([0033]). Moreover, if the thickness (Fig. 1: GA) of the outer side rubber (Fig. 1: 20A) is smaller than 3.0 mm, the cut resistance performance deteriorates, and if it is larger than 6.0 mm the tire mass cannot be sufficiently reduced ([0033]). Further, if the thickness (Fig. 1: GC) of the inner side rubber (Fig. 1: 20C) is smaller than 3.0 mm, the cavity resonance sound cannot be sufficiently reduced, and if it is larger than 6.0 mm the tire mass cannot be sufficiently reduced ([0033]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hayashi in order to provide the aforementioned side rubber thickness so as to reduce the tire mass appropriately, improve cut resistance performance, and sufficiently reduce the cavity resonance sound, as taught by Takei. 

Regarding claim 9, Hayashi further teaches an example tire size of 255/40ZR18 (Col. 3 lines 34-36), or in other words a tire cross-sectional height of 102 mm, which approaches the claimed range of 110 mm or more to 170 mm or less, and an aspect ratio of 40, which approaches the claimed range of 55 or more. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art 
Moreover, it is noted that Hayashi merely teaches a preferable example tire and does not explicitly limit the disclosure to such a limitation. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123(II). Takei teaches an example tire size of 205/60R16 ([0035]), or in other words a tire cross-sectional height of 123 mm, which falls within the claimed range of 110 mm or more to 170 mm or less, and an aspect ratio of 60, which falls within the claimed range of 55 or more. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tire cross-sectional height and the aspect ratio of the tire. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hayashi in order to provide a generally known tire size in the art, as taught by Takei. 

Claims 2, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Takei (JP 2013-095233, see machine translation) (of record), and Katsuno (US 2007/0119534) as applied to claim 1 above, and further in view of Kajita (US 2004/0238094) (of record).

Regarding claim 2, modified Hayashi does not expressly recite that, in the reinforcing layer, the outer end portion of the reinforcing layer has a distance from the outer end portion of the bead fillers in a range from 5 mm or more to 15 mm or less.
Kajita teaches a pneumatic tire similar to Hayashi comprising: a belt layer (Figs. 1-2: 7) disposed inward of a tread portion (Figs. 1-2: 2) in a tire radial direction ([0026]); a pair of sidewall portions (Figs. 1-2: 3) disposed on both sides of a tire equatorial plane in a tire lateral direction ([0026]); a pair of bead 
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hayashi in order to provide, in the reinforcing layer, the outer end portion of the reinforcing layer with a distance from the outer end portion of the bead fillers in the aforementioned range so as to prevent separation and effectively increase the circumferential torsional rigidity without increasing the axial bending rigidity of the bead portion, as taught by Kajita.

Regarding claim 14, Takei further teaches that the side rubber may have a minimum value Dm of a thickness in a range of 3.0 mm or more and 6.0 mm or less ([0032]), which falls within and overlaps with the claimed range of 1.0 mm ≤ Dm ≤ 3.5 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a minimum value Dm of a thickness of the side rubber. By setting the thickness of the side rubber in this way, the tire mass can be reduced ([0033]). Moreover, if the thickness (Fig. 1: GA) of the outer side rubber (Fig. 1: 20A) is smaller than 3.0 mm, the cut resistance performance deteriorates, and if it is larger than 6.0 mm the tire mass cannot be sufficiently reduced ([0033]). Further, if the thickness (Fig. 1: GC) of the inner side rubber (Fig. 1: 20C) is smaller than 3.0 mm, the cavity resonance sound cannot be sufficiently reduced, and if it is larger than 6.0 mm the tire mass cannot be sufficiently reduced ([0033]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hayashi in order to provide the aforementioned side rubber thickness so as to 

Regarding claim 16, Hayashi further teaches an example tire size of 255/40ZR18 (Col. 3 lines 34-36), or in other words a tire cross-sectional height of 102 mm, which approaches the claimed range of 110 mm or more to 170 mm or less, and an aspect ratio of 40, which approaches the claimed range of 55 or more. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect the disclosed values to behave in substantially the same way as the claimed ranges.
Moreover, it is noted that Hayashi merely teaches a preferable example tire and does not explicitly limit the disclosure to such a limitation. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123(II). Takei teaches an example tire size of 205/60R16 ([0035]), or in other words a tire cross-sectional height of 123 mm, which falls within the claimed range of 110 mm or more to 170 mm or less, and an aspect ratio of 60, which falls within the claimed range of 55 or more. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tire cross-sectional height and the aspect ratio of the tire. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hayashi in order to provide a generally known tire size in the art, as taught by Takei. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Takei (JP 2013-095233, see machine translation) (of record), and Katsuno (US 2007/0119534) as applied to claim 1 above, and further in view of Cereda et al. (US 2010/0108228) (of record).

Regarding claim 3, Katsuno further teaches that the reinforcing cord is made of a steel ([0051]). However, modified Hayashi does not expressly recite the wire diameter or cord count of the reinforcing cord in the reinforcing layer.
Cereda teaches a pneumatic tire comprising a reinforcing layer (Figs. 1-6: 6, 7) disposed between a folded up portion (Figs. 1-6: 2a) of a carcass (Figs. 1-6: 2) and a bead filler (Figs. 1-6: 5), wherein the reinforcing layer is made of metal wire, preferably steel ([0057]-[0059]). Cereda further teaches a reinforcing cord of the reinforcing layer has a wire diameter in a range of from 0.1 mm to 0.4 mm ([0057]-[0059]), which falls within and overlaps with the claimed range of from 0.20 mm or more to 0.30 mm or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the wire diameter of the reinforcing cord of the reinforcing layer. Cereda further teaches that the reinforcing cord in the reinforcing layer has a density (i.e. cord count) in a range of from 40 cords/dm to 160 cords/dm (i.e. 20 cords per 50 mm to 80 cords per 50 mm) ([0063]), which falls within and overlaps with the claimed range of from 35 or more to 45 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for cord count of the reinforcing cord in the reinforcing layer. In this manner, the cord is provided with an appropriate breaking strength ([0059]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify the reinforcing layer of modified Hayashi in order to provide a reinforcing cord . 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Takei (JP 2013-095233, see machine translation) (of record), and Katsuno (US 2007/0119534) as applied to claim 1 above, and further in view of Hashimoto et al. (US 2017/0057301) (of record).

Regarding claim 4, Katsuno further teaches that the reinforcing cord layer is made of rubber ([0051]). However, modified Hayashi does not expressly recite the specific properties of the reinforcing layer rubber, such as the JIS hardness and/or the tan δ.  
Hashimoto teaches a pneumatic tire comprising a reinforcing cord layer (Figs. 1-2: 48), wherein the loss tangent (i.e. tan δ) is equal to or less than the loss tangent of the bead filler (Figs. 1-2: 46) ([0016], [0072]), and the hardness of the reinforcing cord layer (Figs. 1-2: 48) is equal to or greater than the hardness of the bead filler ([0016], [0073]). In this manner, it is possible to suppress heat generation in the sidewall ([0053], [0070]).  In other words, the hardness and loss tangent (i.e. tan δ) of the reinforcing layer are essentially result effective variables that will affect the heat generation of the sidewall of the tire. Although Hashimoto does not expressly teach that such a hardness is measured at 20°C and a tan δ at 60°C, one of ordinary skill would reasonably expect that varying those parameters would also alter the aforementioned affects. While Hashimoto does not explicitly disclose the value for JIS hardness at 20°C or tan δ at 60°C, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for JIS hardness at 20°C or tan δ at 60°C of the reinforcing layer. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art before the effective filing date of . 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Takei (JP 2013-095233, see machine translation) (of record), and Katsuno (US 2007/0119534) as applied to claim 1 above, and further in view of Shida et al. (US 2001/0018943) (of record).

Regarding claim 5, modified Hayashi does not expressly recite that each of the bead fillers has a cross-sectional area in a meridian cross-section of the pneumatic tire in a range from 110 mm2 or more to 160 mm2 or less.
Shida teaches a pneumatic tire comprising a bead portion wherein a total section area of a bead apex is 180 mm2 ([0052]), which approaches the claimed range of 110 mm2 or more to 160 mm2 or less. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tire section height, aspect ratio, or bead filler cross-sectional area. One of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect the disclosed value to behave in substantially the same way as the claimed range. If a height of the bead apex is lower than 10% of a tire section height, rigidity of the bead section will be excessively reduced, which will lead to a reduction in handling stability ([0031]). Conversely, if a height of the bead apex exceeds 35%, no synergistic effects of reducing deformation of the tread section will be provided ([0031]). Consequently, rolling resistance will not be reduced ([0031]). Accordingly, the bead filler height (and thereby associated dimensions such as the cross-sectional area) affects the rigidity of the bead section, handling stability, deformation of the tread section, and rolling resistance. One of . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Takei (JP 2013-095233, see machine translation) (of record), and Katsuno (US 2007/0119534) as applied to claim 1 above, and further in view of Akashi (JP 2012-017048, see machine translation) (of record).

Regarding claims 6, modified Hayashi does not expressly recite that the tread portion comprises a cap rubber forming a tread surface and a base rubber, wherein the base rubber is located inward of the cap rubber in the tire radial direction, wherein base rubber has JIS hardness at 20°C in a range from 75 or more to 81 or less and tan δ at 60°C in a range from 0.14 or more to 0.22 or less.
Akashi teaches a pneumatic tire comprising a tread portion (Figs. 1-3: 4) that includes a cap rubber (Figs. 1-3: 5) forming a tread surface and a base rubber (Fig. 1: 6; Fig. 2: 6A and/or 6B; Fig. 3: 6A, 6B, and/or 6C), wherein the base rubber is located inward of the cap rubber in the tire radial direction (Figs. 1-3). Akashi further teaches that the base rubber may have a JIS hardness at 20°C in a range from 65 to 75 ([0028], [0037]), which falls within the claimed range of from 75 or more to 81 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the JIS hardness at 20°C of the tread base rubber. Akashi further teaches that the base rubber may have a tan δ at 60°C in a range of either 0.05 to 0.15, 0.05 to 0.25, or 0.10 to . 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Takei (JP 2013-095233, see machine translation) (of record), and Katsuno (US 2007/0119534) as applied to claim 1 above, and further in view of Tanaka et al. (US 2007/0029022) (of record).

Regarding claim 8, modified Hayashi does not expressly recite that between the side rubber or a rim cushion rubber and the folded up portion of the carcass, a side reinforcing layer is disposed, and the side reinforcing layer is made of a rubber having JIS hardness at 20°C in a range from 70 or more to 85 or less and tan δ at 60°C in a range from 0.06 or more to 0.12 or less, and the side reinforcing layer is formed at a thickness in a range from 0.5 mm or more to 2.0 mm or less, and the side reinforcing layer is disposed at a position comprising the tire maximum width position.
. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Takei (JP 2013-095233, see machine translation) (of record), Katsuno (US 2007/0119534), and Kajita (US 2004/0238094) (of record) as applied to claims 1-2 above, and further in view of Cereda et al. (US 2010/0108228) (of record).

Regarding claim 10, Katsuno further teaches that the reinforcing cord is made of a steel ([0051]). However, modified Hayashi does not expressly recite the wire diameter or cord count of the reinforcing cord in the reinforcing layer.
Cereda teaches a pneumatic tire comprising a reinforcing layer (Figs. 1-6: 6, 7) disposed between a folded up portion (Figs. 1-6: 2a) of a carcass (Figs. 1-6: 2) and a bead filler (Figs. 1-6: 5), wherein the reinforcing layer is made of metal wire, preferably steel ([0057]-[0059]). Cereda further teaches a reinforcing cord of the reinforcing layer has a wire diameter in a range of from 0.1 mm to 0.4 mm ([0057]-[0059]), which falls within and overlaps with the claimed range of from 0.20 mm or more to 0.30 mm or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the wire diameter of the reinforcing cord of the reinforcing layer. Cereda further teaches that the reinforcing cord in the reinforcing layer has a density (i.e. cord count) in a range of from 40 cords/dm to 160 cords/dm (i.e. 20 cords per 50 mm to 80 cords per 50 mm) ([0063]), which falls within and overlaps with the claimed range of from 35 or more to 45 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure . 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Takei (JP 2013-095233, see machine translation) (of record), Katsuno (US 2007/0119534), and Kajita (US 2004/0238094) (of record) as applied to claims 1-2 above, and further in view of Hashimoto et al. (US 2017/0057301) (of record).

Regarding claim 11, Katsuno further teaches that the reinforcing cord layer is made of rubber ([0051]). However, modified Hayashi does not expressly recite the specific properties of the reinforcing layer rubber, such as the JIS hardness and/or the tan δ.  
Hashimoto teaches a pneumatic tire comprising a reinforcing cord layer (Figs. 1-2: 48), wherein the loss tangent (i.e. tan δ) is equal to or less than the loss tangent of the bead filler (Figs. 1-2: 46) ([0016], [0072]), and the hardness of the reinforcing cord layer (Figs. 1-2: 48) is equal to or greater than the hardness of the bead filler ([0016], [0073]). In this manner, it is possible to suppress heat generation in the sidewall ([0053], [0070]).  In other words, the hardness and loss tangent (i.e. tan δ) of the reinforcing layer are essentially result effective variables that will affect the heat generation of the sidewall of the tire. Although Hashimoto does not expressly teach that such a hardness is measured at 20°C and a tan δ at 60°C, one of ordinary skill would reasonably expect that varying those parameters would also alter the aforementioned affects. While Hashimoto does not explicitly disclose the value for JIS hardness at 20°C . 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Takei (JP 2013-095233, see machine translation) (of record), Katsuno (US 2007/0119534), and Kajita (US 2004/0238094) (of record) as applied to claims 1-2 above, and further in view of Shida et al. (US 2001/0018943) (of record).

Regarding claim 12, modified Hayashi does not expressly recite that each of the bead fillers has a cross-sectional area in a meridian cross-section of the pneumatic tire in a range from 110 mm2 or more to 160 mm2 or less.
Shida teaches a pneumatic tire comprising a bead portion wherein a total section area of a bead apex is 180 mm2 ([0052]), which approaches the claimed range of 110 mm2 or more to 160 mm2 or less. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tire section height, aspect ratio, or bead filler cross-sectional area. One of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect the disclosed value to behave in substantially the same way as the claimed . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Takei (JP 2013-095233, see machine translation) (of record), Katsuno (US 2007/0119534), and Kajita (US 2004/0238094) (of record) as applied to claims 1-2 above, and further in view of Akashi (JP 2012-017048, see machine translation) (of record).

Regarding claim 13, modified Hayashi does not expressly recite that the tread portion comprises a cap rubber forming a tread surface and a base rubber, wherein the base rubber is located inward of the cap rubber in the tire radial direction, wherein base rubber has JIS hardness at 20°C in a range from 75 or more to 81 or less and tan δ at 60°C in a range from 0.14 or more to 0.22 or less.
Akashi teaches a pneumatic tire comprising a tread portion (Figs. 1-3: 4) that includes a cap rubber (Figs. 1-3: 5) forming a tread surface and a base rubber (Fig. 1: 6; Fig. 2: 6A and/or 6B; Fig. 3: 6A, 6B, and/or 6C), wherein the base rubber is located inward of the cap rubber in the tire radial direction (Figs. 1-3). . 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Takei (JP 2013-095233, see machine translation) (of record), Katsuno (US 2007/0119534), and Kajita (US 2004/0238094) (of record) as applied to claims 1-2 above, and further in view of Tanaka et al. (US 2007/0029022) (of record).

Regarding claim 15, modified Hayashi does not expressly recite that between the side rubber or a rim cushion rubber and the folded up portion of the carcass, a side reinforcing layer is disposed, and the side reinforcing layer is made of a rubber having JIS hardness at 20°C in a range from 70 or more to 85 or less and tan δ at 60°C in a range from 0.06 or more to 0.12 or less, and the side reinforcing layer is formed at a thickness in a range from 0.5 mm or more to 2.0 mm or less, and the side reinforcing layer is disposed at a position comprising the tire maximum width position.
Tanaka teaches a pneumatic tire comprising a side reinforcing layer (Figs. 1, 3, 4: 8) that is disposed between a side rubber (Figs. 1, 3: 2; Fig. 4: 9) and the folded up portion of a carcass (Figs. 1, 3, 4: 4) that goes up into the belt portion (Figs. 1, 3, 4: 6), wherein it is preferable that the side reinforcing layer is made of a rubber having JIS hardness at 23°C  a range from 70 to 95 ([0034]), which falls within and overlaps with the claimed range of from 70 or more to 85 or less, and tan δ at 60°C in a range from 0.01 to 0.25, which falls within and overlaps with the claimed range of from 0.06 or more to 0.12 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the JIS hardness and the tan δ of the side reinforcing layer. Tanaka further teaches that it is technically difficult to make the loss tan δ at 60°C for the side reinforcing layer less than 0.01, and on the other hand, rolling resistance increases is the tan δ at 60°C exceeds 0.25 ([0035]). Additionally, road noise at a frequency around 40 Hz is deteriorated if the JIS hardness is less than 70, and on the other hand, if the JIS hardness exceeds 95, rolling resistance is deteriorated while road noise at a frequency around 100 Hz is deteriorated ([0036]). Although Tanaka teaches measuring the JIS hardness at 23°C rather than 20°C, case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art would reasonably expect that the JIS hardness at . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive. 
On page 7 of the Remarks, Applicant argues that Takei does not include an ultra-high turnup carcass or a reinforcing layer between the bead filler and the carcass, and that there is no evidence of how these may affect a decision of appropriate rubber types. However, Hayashi in view of Katsuno already discloses an ultra-high turnup carcass or a reinforcing layer between the bead filler and the carcass, and Takei is merely relied upon to show that adding a particular side rubber to the sidewall of Hayashi will have certain advantages, as discussed in the detailed rejection above. Moreover, as discussed in the rejection above, Takei teaches that when tan δ at 60°C of the rubber composition contained in an outer side rubber (Fig. 1: 20A) and an inner side rubber (Fig. 1: 20C) is smaller than 0.05, the hysteresis loss of 
On pages 7-8 of the Remarks, Applicant argues unexpected results of the claimed range of tan δ at 60oC of the side rubber. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. The burden is on Applicant to establish that the results are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." See MPEP 716.02(b). Applicant has the burden of explaining any data they proffer as evidence of non-obviousness. See MPEP 716.02(b)(II). Moreover, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP 715.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. See MPEP 716.02(d)(II). In this case, Fig. 9A merely provides one example value outside of and higher than the claimed range (i.e. 0.13) for the conventional and comparative examples, Fig. 9B merely provides one example value outside of and lower than the claimed range (i.e. 0.03), and the inventive examples all only provide one example within the claimed range (i.e. 0.07). This is not enough data to understand what is occurring outside of the claimed range, as well as oC of 0.13 all exhibit inferior tire mass, steering stability or rolling resistance when compared with the inventive examples, which could not have been understood or expected from Takei. However, the tables need further explanation as to how and why the conventional and comparative examples having tan δ at 60oC of 0.13 all exhibit inferior tire mass, steering stability or rolling resistance when compared with the inventive examples. For instance, on page 19 of the specification it is disclosed that smaller values for tire mass mean a lighter weight per tire and indicate excellent tire mass from an aspect of light weight. There are several examples of a tire mass being lighter for the conventional and comparative examples (Conventional examples 1-3 and Comparative examples 2, 4) as compared to the inventive examples (Inventive examples 1-15). Moreover, there are several examples of the steering stability of the conventional examples (Conventional examples 1-3) being equal to the inventive examples (Inventive examples 1-3, 6-8, 13-14). Accordingly, Applicant is requested to provide more data points and more explanation as to the results in order to determine unexpected results and criticality of the claimed range. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749